DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/30/2022 “with traverse” is acknowledged. However because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement with traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Group I, claims 1-16 and new claims 21-24, in the reply filed on 11/30/2022 is acknowledged.  The traversal is on the grounds that no serious search burden exists. This is not found persuasive because establishing a serious search burden requires the Groups I and II to have different classification and/or fields of search (e.g. searching different class/subclasses and/or different search strategies or search queries). In this case, Group I is classified in H01J37/3458 and Group II is classified in C23C14/3492, thus the Groups are in different classifications. In addition the Groups I and II require different fields of search due to their different class/subclasses and different search strategies and search queries as discussed on p. 2 of the Restriction Requirement dated 9/30/2022. Thus a serious search burden has been established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn (and now canceled by Applicant in the reply filed 11/30/2022) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et a (JP No. 02008366).
With respect to claim 1, Hashimoto discloses in figs. 1-2 a magnetron for a sputtering device (i.e. physical vapor deposition device), the magnetron comprising yokes and pole bodies (i.e. magnetic conductive plate) [1],[10], a backing plate (i.e. base) [6] coupled to the magnetic conductive plate [1],[10], a plurality of “exciting coils” (i.e. electromagnets) [1a],[1b],[2a],[3a] disposed between the magnetic conductive plate [1],[10] and the base [6], wherein the electromagnets [1a],[1b],[2a],[3a] are coupled to the base [6] via yokes and pole bodies [1],[2],[3] (Machine Translation para 0001).
With respect to claim 2, Hashimoto further discloses in fig. 1 the magnetic conductive plate [1],[10] comprises side surfaces of the yokes and pole bodies [2],[3] defining a plurality of receptacles each containing magnetic conductive segments of the electromagnets [1a],[1b],[2a],[3a] (Machine Translation para 0001).
With respect to claim 3, Hashimoto further depicts in figs. 1-2 at least some of the magnetic conductive segments of the electromagnets [1a],[1b],[2a],[3a] disposed within the receptacles define a rectangular shape as shown in fig. 2 (Machine Translation para 0001), with a “rectangle” having four sides which is defined as a polygon.
With respect to claim 4, Hashimoto further depicts in fig. 1 an electromagnet [2a] or [3a] of the electromagnets [1a],[1b],[2a],[3a] comprises a pole body (i.e. magnetic core) [2] or [3] with an exciting coil [2a] or [3a] surrounding the pole body [2] or [3], the exciting coil [2a] or [3a] comprising a conductor to allow current to pass through, and an iron ring (i.e. encapsulator) [7] that encapsulates the magnetic core [2] or [3] and exciting coil [2a] or [3a] (Machine Translation para 0001), with the encapsulator [7] made of a different material than the exciting coils [2a] or [3a] and magnetic core [2] or [3] (Machine Translation para 0001), and thus the encapsulator [7] is considered to be a distinct magnetic material (i.e. magnetic-isolated material) from material of the exciting coils [2a] or [3a] and magnetic core [2] or [3].
With respect to claims 5 and 6, Hashimoto further discloses a current regulator is coupled to the electromagnets [1a],[1b],[2a],[3a] to control (via programming) how current is applied (i.e. activated) to at least one of the electromagnets [1a],[1b],[2a],[3a] while current is not applied (i.e. deactivated) to at least one of the electromagnets [1a],[1b],[2a],[3a] as shown in fig. 3 (Machine Translation para 0001).
Claims 7-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiuchi et al (DE 3735162).
With respect to claim 7, Aiuchi discloses in figs. 1-3 a deposition device for sputter deposition (i.e. physical vapor deposition), the deposition device comprising a vacuum container (i.e. housing) [1] defining a deposition chamber, a side surface defining a gas port to introduce a gas of argon into the deposition chamber, an anode (i.e. holder) [6] having a surface and within the deposition chamber, and a cathode [8] comprising a magnetron of electromagnetic coils (Machine Translation para 0008-0010 and 0024-0028). Fig. 4 depicts a cross section of the magnetron from figs. 1-3 (Machine Translation para 0011), with fig. 4 depicting the magnetron is within the deposition chamber defined by the housing [1], and comprising a target plate [7], a cathode (i.e. base) [16], and electromagnets [14],[15], wherein the target plate [7] is between the base [16] and surface of the holder [6] (Machine Translation para 0030). The target plate [7] is considered to be a “magnetic conductive plate”  [7] since fig. 4 shows the target plate [7] is conductive to a magnetic field passing through the target plate [7].
With respect to claim 8, Aiuchi further depicts in fig. 3-4 the magnetic conductive plate [7] comprises side surfaces defining a plurality of receptacles that contain the electromagnets [14],[15], wherein each of the electromagnets [14],[15] comprise magnetic conductive segments.
With respect to claim 10, Aiuchi further depicts in figs. 3-4 a first group of magnetic conductive segments of the electromagnets [14],[15] disposed within a first set of receptacles define a rectangular shape as shown in fig. 3, with a “rectangle” having four sides which is defined as a polygon.
With respect to claim 11, Aiuchi further depicts in fig. 3 that the target plate [7] shown in fig. 4 has an additional layer of target material where a plasma ring forms (Machine Translation para 0036), wherein the target material is disposed between the magnetron and the holder [6] as shown in figs. 3-4.
With respect to claims 12 and 13, Aiuchi further depicts in figs. 3-4 an electromagnet [14] or [15] of the electromagnets [14],[15] comprises a yoke (i.e. magnetic core) [24] with a coil surrounding the magnetic core [24], the coil comprising a conductor to allow current to pass through, and a screen (i.e. encapsulator) [21] that encapsulates the magnetic core [24] and the coil (Machine Translation para 0030-0033), with the encapsulator [21] made of a different material than the coil and magnetic core (Machine Translation para 0028-0036), and thus the encapsulator [21] is considered to be a distinct magnetic material (i.e. magnetic-isolated material) from material of the coil and magnetic core [24]. Figs. 3-4 also depict the base [16] comprises side surfaces due to being coupled with the magnetic conductive plate [7], wherein each side surface defines a conductor receptacle, and the conductor of the coil of the electromagnet [14] or [15] passes through a conductor receptacle.
With respect to claims 14 and 15, Aiuchi further discloses a controller (i.e. current regulator) [11] is coupled to the electromagnets [14],[15] to control via microcomputer (i.e. programmer) [13] how current is applied (i.e. activated) to at least one of the electromagnets [14],[15] while current is not applied (i.e. deactivated) to at least one of the electromagnets [14],[15] (Machine Translation para 0025 and 0031-0033).
With respect to claim 16, Aiuchi further discloses a first electromagnet [14] of the electromagnets [14],[15] has a first polarity formed by flowing current in one direction, and a second electromagnet [15] of the electromagnets [14],[15] has a second polarity opposite the first polarity formed by flowing current in a counter direction to that of the one direction (Machine Translation para 0032-0034).
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Class et al (US 4,842,703).
With respect to claim 21, Class discloses a deposition device for sputter deposition (i.e. physical vapor deposition device) (abstract), with fig. 2 depicting the deposition device [100] comprises a magnetron comprising electromagnets [150],[152], a wafer platen (i.e. holder) having a wafer substrate [104] clamped thereto (col. 11, lines 4-11 and 38-48). Figs. 2-5 depicts the magnetron also comprises ferromagnetic pole pieces (i.e. magnetic conductive plate) [141]-[144] defining receptacles that each have one of the electromagnets [150],[152] (abstract; col. 11, lines 28-37), with figs. 2-5 further depicting that the magnetic conductive plate [141]-[144] having portions that extend past the electromagnets [150],[152], resulting the magnetic conductive plate [141]-[144] having portions that are between the electromagnets [150],[152] and substrate [104] (and thus also the holder clamped with the substrate [104] as shown in fig. 1).
With respect to claim 22, Class further depicts in fig. 2 an electromagnet [150] or [152] comprises a ferromagnetic pole piece (i.e. magnetic core) [143] or [144] and a coil of the electromagnet [150] or [152] surrounding the magnetic core [143] or [144], with the coil inherently comprising a conductor in order to allow for power to energize the electromagnet [150] or [152], and a target support (i.e. encapsulator) [120] encapsulating the magnetic core [143] or [144] and the coil of the electromagnet [150] or [152], wherein the encapsulator [120] is made of copper which is a magnetic-isolated material (col. 11, lines 12-20 and 27-49).
With respect to claims 23 and 24, Class further depicts in fig. 2 the magnetron comprises a target support (i.e. base) [120] and a manifold (i.e. magnetic conductive plate support) [182],[183] extending between the base [120] and the magnetic conductive plate [141]-[144] (col. 11, lines 12-20; col. 15, lines 35-48), wherein fig. 2 also depicts the electromagnets [150],[152] are between the magnetic conductive plate [141]-[144] and the base [120].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aiuchi et al (DE 3735162).
With respect to claim 9, Aiuchi further depicts in figs. 3-4 the side surfaces of the magnetic conductive plate [7] define the receptacles in a rectangular shape as shown in fig. 3. While Aiuchi does not specify the receptacles to be a triangular shape, it has been held that a change of shape from rectangular to triangular is a matter of choice which one of ordinary skill would have found obvious absent persuasive evidence that triangular is significant compared with rectangular (MPEP 2144.04, IV, B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A BAND/Primary Examiner, Art Unit 1794